DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, and 8-10 are pending. Claims 2 and 5-7 has been canceled.
The foreign priority document No. 10-2017-0096485 filed on July 28, 2017 has been received and it is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation " the lithium metal protecting solvent" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
	For the examination on the merits it is considered that claim 10 depends on claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2014/0099536) in view of Kobayashi et al. (US 2014/0315072) and in further view of Nakano et al. (US 2015/0147630).
With regard to claims 1 and 3, Sun et al. teach a lithium-sulfur battery comprising:
-a lithium foil negative electrode;
-a positive electrode comprising a carbon-sulfur composite, carbon black conducting material, and polyethylene oxide binder;
-an electrolyte solution comprising LiSO3CF3 and tetraethyleneglycol dimethylether (TEGDME)(Example 3 in par.0044-0046).
The electrolyte solution of Sun et al. meets the limitations of claim 1 for a “liquid electrolyte interposed between the negative electrode and the positive electrode”.
Sun et al. fail to teach that the positive electrode comprises the claimed additive.
Kobayashi et al. teach a lithium secondary battery comprising an electrode assembly and an electrolyte solution (par.0010), and the lithium secondary battery may be a lithium-sulfur battery (par.0036).
Kobayashi et al. further teach that a compound that generates gas during overcharging may be added as additive in the positive electrode active layer (par.0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a compound that generates gas during overcharging in the positive electrode active layer of Sun et al., in order to enhance the safety of the battery.
Sun et al. and Kobayashi et al. fail to specifically teach the claimed additive.
However, Nakano et al. teach that lithium oxalate may be used as compound that generates a gas during an overcharging event in the positive electrode of a nonaqueous electrolyte secondary battery (abstract, par.0052).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use lithium oxalate as compound that generates gas during overcharging in the positive electrode layer of Sun modified by Kobayashi.
Lithium oxalate is synonym for the claimed dilithium oxalate, as evidenced in the attached “Lithium oxalate”.
Sun et al. teach that the electrolyte comprises LiSO3CF3, not lithium oxalate.
Therefore, the lithium-sulfur battery of Sun modified by Kobayashi and Nakano is equivalent to the lithium-sulfur battery in claims 1 and 3 of the instant application.
With regard to claim 9, Sun et al. teach that the electrolyte solution comprises tetraethyleneglycol dimethylether (TEGDME)(Example 3 in par.0044-0046). TEGDME is a polar solvent, as evidenced in the attached “Tetraethylene glycol dimethyl ether”).
A polar solvent meets the claims limitations for a weak polar solvent or a strong polar solvent.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2014/0099536) in view of Kobayashi et al. (US 2014/0315072) and Nakano et al. (US 2015/0147630) as applied to claim 1 above, and further in view of Wakizaka et al. (US 2012/0189913).
With regard to claims 4 and 8, Sun modified by Kobayashi and Nakano teach the lithium-sulfur battery of claim 1 (see paragraph 7 above), but fail to teach the amount of lithium oxalate additive in the positive electrode.
However, it is well-known in the art that an additive is used in an amount of 0.1 to 10 parts by weight based on 100 parts of the active material of an electrode (see par.0031 and par.0067 of Wakizaka et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the lithium oxalate additive in an amount pf 0.1-10 parts by weight based on 100 parts of the lithium-sulfur composite in the positive electrode of Sun modified by Kobayashi and Nakano.
This is equivalent to an amount of additive of 0.06-0.6% by weight based on 100% by weight of the total content of the positive electrode (this calculation is based on 60% by weight of the lithium-sulfur composite active material in Example 3 of Sun et al.)
This range overlaps the ranges in claims 4 and 8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2014/0099536) in view of Kobayashi et al. (US 2014/0315072) and Nakano et al. (US 2015/0147630) as applied to claim 9 above, and further in view of Gorkovenko (EP 1 714 348 B1).
With regard to claim 10, Sun modified by Kobayashi and Nakano teach the lithium-sulfur battery of claim 9 (see paragraph 7 above), but fail to teach that the electrolyte comprises the claimed lithium metal protecting solvent.
However, Gorkovenko teaches that the electrolyte of a lithium-sulfur battery may be a mixture of 1,3-dioxane and TEGDME and LiCF3SO3 (par.0014).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include 1,3-dioxane in the electrolyte of Sun modified by Kobayashi and Nakano.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the rejection of claims 1, 3, and 6 under 35 U.S.C. 103 as being unpatentable over Garsuch et al. (US 2015/0236380) in view of Wegner et al. (US 2014/0030603) and in further view of Nagayama et al. (US 2005/0048371) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Garsuch et al. (US 2015/0236380) in view of Wegner et al. (US 2014/0030603) and Nagayama et al. (US 2005/0048371) as applied to claim 1 above, and further in view of Cyman, Jr. et al. (US 2015/0140425) is withdrawn following the applicant’s amendment to claim 1.
However, new grounds of rejection for claims 1, 3, 4, and 8-10 are shown in paragraphs 4-9 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722